Exhibit A
                                                                                 Exhibit A




                                                                                                 Hourly                  Minimum         Additional       Total
Name                               Job Title              Opt‐In Date   Start Date End Date      Rate     Weeks Visits   Payment         Allocation       Allocation
Scharmaine Davis                   Home Health RN             7/15/2016 3/24/2014     5/4/2016    $ 33.85     111  2,023 $      250.00   $     1,127.89    $    1,377.89
Leonore Augustine (prev. Mlynar)   Home Health RN             7/20/2016 7/15/2013 2/14/2017       $ 37.13     188  5,982 $      250.00   $ 15,470.63       $ 15,720.63
Nora Barry (prev. Fleming)         Home Health RN             6/19/2018 7/15/2013     5/1/2017    $ 35.39     198  4,106 $      250.00   $     1,075.89    $    1,325.89
Darlene Bingham                    HH Intake Coordinator      7/15/2016 7/15/2013 3/23/2014       $ 34.00      36      0 $      250.00   $          ‐      $      250.00
Darlene Boron Ris                  Home Health RN             6/24/2018 7/15/2013     5/1/2017    $ 30.62     198  4,046 $      250.00   $        96.83    $      346.83
Jaison Chahwala                    Home Health RN             6/19/2018 7/15/2013     5/1/2017    $ 32.28     198  6,250 $      250.00   $     9,975.31    $ 10,225.31
Grant Chessman                     Home Health RN             7/27/2016 7/15/2013 6/13/2014       $ 35.71      48    873 $      250.00   $     1,069.77    $    1,319.77
Emily Clarke                       Home Health RN             8/10/2016 7/15/2013     5/1/2017    $ 29.75     198  4,035 $      250.00   $     2,727.93    $    2,977.93
Ninetta Fiala                      Physical Therapist         7/27/2016 7/15/2013     5/1/2017    $ 43.52     198  5,330 $      250.00   $     8,972.92    $    9,222.92
Danielle Finnerty                  Home Health RN             6/27/2018 4/21/2014 2/21/2015       $ 33.50      44    375 $      250.00   $          ‐      $      250.00
John Gearhart                      Physical Therapist         6/27/2018 7/15/2013 4/27/2017       $ 44.74     198  5,057 $      250.00   $     7,040.48    $    7,290.48
Rosemary Kirchner                  Occupational Therapist      8/4/2016 7/15/2013     5/1/2017    $ 40.72     198  8,906 $      250.00   $ 41,248.89       $ 41,498.89
Deborah Krukowski                  Home Health RN             8/15/2016 7/15/2013     5/1/2017    $ 38.29     198  4,994 $      250.00   $     7,516.49    $    7,766.49
Jacqueline Maberry                 Home Health RN             7/20/2016 7/15/2013 12/2/2015       $ 36.43     125    992 $      250.00   $       170.38    $      420.38
Annamarie Martin                   Home Health RN             7/20/2016 7/15/2013 2/12/2014       $ 34.04      31    604 $      250.00   $       722.01    $      972.01
Edward Morone                      Physical Therapist          8/2/2018     4/6/2015 7/22/2015    $ 40.00      16    327 $      250.00   $       214.33    $      464.33
Coreen Reavy                       Home Health RN             7/20/2016 7/15/2013 4/28/2014       $ 35.32      41    835 $      250.00   $       409.73    $      659.73
Richard Signe                      Home Health RN             9/21/2016 7/15/2013     5/1/2017    $ 35.24     198  7,421 $      250.00   $ 26,286.80       $ 26,536.80
Ana Vaia (prev. Cardona)           Home Health RN             7/20/2016 7/15/2013     5/1/2017    $ 34.48     198  1,378 $      250.00   $     1,605.45    $    1,855.45
                                                                                                 Totals      2620 63,534 $    4,750.00    $ 125,731.73     $ 130,481.73
